Title: From George Washington to John Dandridge, 26 March 1789
From: Washington, George
To: Dandridge, John



Dear Sir,
Mount Vernon 26th March 1789

The enclosed letters will shew you the reason of my not having written to you sooner upon the subject of the Land which you offered me. If the valuation mentioned by Colonel Lewis is agreeable to you I will take it at that; but if you think the price too low I am willing to wait for the payment of the debt due from

your fathers Estate until you can discharge it by some other means more agreeable to yourself at a more convenient time.
Your Sister Patty is well and joins your Aunt, myself and the others under my roof in love and best wishes to you and the family. With very sincere regard I am, Dear Sir—your Affecte friend & Hble Servant

Go: Washington

